DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 has been considered and placed of record in the file.
Response to Arguments
Applicant's arguments (in paragraph 2 on page 11) filed 12/02/2020 have been fully considered but they are not persuasive.
Applicant argument: Applicant argued the following in regards the main reference Fukuzono “ “a comparator ... compare[s] a signal [received from a shared transmission medium of a wired local area network] to a threshold,” Fukuzono discloses that “[t]he determination unit 4119 compares the signal quality with a predetermined threshold value.” More specifically, the signal quality, which the determination unit 4119 of Fukuzono compares to a predetermined threshold value of quality, is not “a signal [received from a shared transmission medium of a wired local area network],” as recited in claim 1, nor does the signal quality of Fukuzono appear to be received from a network in general. Rather, Fukuzono discloses that “[t]he determination unit 4119 acquires information indicating signal quality from the signal quality acquisition unit 4120 ” Fukuzono, [0612].”
Examiner response: Examiner respectfully disagrees. In the previous Office action, Examiner provided Fukuzono to teach the limitation that reads “ a comparator configured to compare a signal to a threshold, the signal received from a transmission medium of a network”. In the previous Office action, Examiner agreed that Fukuzono does not teach the signal is received from a shared transmission medium of a wired local network (secondary reference Hassan teaches the conventional scenario (see paras. 94, 96-97 and page 3 of the previous 
Applicant’s arguments in regards to the limitation “adjusting the threshold to obtain bit error rates of an output of the comparator corresponding to a plurality of different thresholds”, see pages 10-12 of Applicant arguments, filed 12/02/2020, with respect to the rejection(s) of claim(s) 1, 4, 6, and 9-11 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KUSAKA et al. (US 2017/0045564 A1, hereinafter, Kusaka, provided in the 01/12/2021 IDS).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUZONO et al. (US 2016/0119909 A1, hereinafter, “Fukuzono”) in views of Hassan et al. KUSAKA et al. (US 2017/0045564 A1, hereinafter, “Kusaka”).
Consider claim 1, Fukuzono teaches a physical layer device (see figure 34, paras. 4, 134, 145, comprising: a comparator configured to compare a signal to a threshold (see figure 32 (4119), figure 34 (4119) and paras. 603, 619), the signal received from a transmission medium of a network (see figures 32, 34, paras. 602, and 603); and Signal Quality Indicator (SQI) circuitry configured (see figure 32 (4117), figure 34 (4117), paras. 603, and 619) to: adjust the threshold to obtain bit error rate of an output of the comparator corresponding to a predetermined threshold (see at least figure 33, figure 36 (s202), paras. 603, 614 and 619, Fukuzono teaches updating threshold (s202 “NO”) to obtain bit error rate of an output of the comparator (4119) to a predetermined threshold value); and determine a Signal to Noise Ratio (SNR) of the signal based on the bit error rates (see paras. 60, 390, and 614, Fukuzono teaches determine calibration coefficients having SNRs based on the bit error rate, thus determining  at least one SNR based on the bit error rate).
Fukuzono teaches the signal received from a shared transmission medium of a network (see above), however, did not particularly teach signal received from a shared transmission medium of a wired local area network. Hassan teaches said technique (see figure 2, paras. 38-39, 42, 58, and 181).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Fukuzono and teach signal received from a shared transmission medium of a wired local area network, as taught by Hassan, thereby, having efficient communication capability.
Fukuzono teaches adjust the threshold to obtain bit error rate of an output of the comparator corresponding to a predetermined threshold (see above), however, did not particularly teach adjust the threshold to obtain bit error rates of an output of the comparator corresponding to a plurality of different thresholds. Kusaka teaches said limitation (see paras. 20, 65-66, claim 6, figure 5, figure 6 (210), and figure 7, Kusaka teaches adjusting/updating the previous threshold to obtain bit error rates corresponding to different thresholds (pars. 65)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Fukuzono and teach adjust the threshold to obtain bit error rates of an output of the comparator corresponding to a plurality of different thresholds, as taught by Kusaka, thereby, allowing to efficiently optimize the circuit to have a smaller bit error rate.

Consider claim 4, Fukuzono in views of Hassan and Kusaka teaches circuitry configured to process the signal received from the shared transmission medium (see at least figure 3 (126) and paras. 57-59 in Hassan).

Consider claim 6, Fukuzono in views of Hassan and Kusaka teaches the SQI circuitry is further configured to determine a Bit Error Rate (BER) of the signal based on the SNR of the signal (see at least paras. 390, 614, figure 36 in Fukuzono, where Fukuzono teaches determining SNR (coefficient) associated with BER value (threshold value), thus, determining BER based on the same SNR).

Consider claim 9, Fukuzono in views of Hassan and Kusaka teaches the physical layer device is configured to report SQI information including the SNR of the signal to the wired local area network via the shared transmission medium (see figure 3, paras. 59, 61 and 127 in Hassan).

Consider claim 10, Fukuzono in views of Hassan and Kusaka teaches the SQI circuitry is configured to determine the SNR of the signal in one of a Carrier Sense Multiple Access with (see at least para. 120, 200, 323 and 390 in Fukuzono).

Consider claim 11, Fukuzono in views of Hassan and Kusaka teaches the SQI circuitry is configured to determine SNRs of signals received from a plurality of different senders (see at least paras. 36-37, 42 in Hassan, as well as figure 7, paras. 229, 223 and 633, where Fukuzono and Hassan teach the steps/system may be implemented in plurality of transmission devices).
Allowable Subject Matter
Claims 13-15 and 17-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination to teach particularly the following limitations indicated in independent claims 13 and 22:
“
determining a first bit error number of an output of the comparator with the threshold set at the first value;
setting the threshold of the comparator to a second value that is different from the first value;
applying the signal to the comparator;
determining a second bit error number of the output of the comparator with the threshold set at the second value; and
determining an SNR of the signal based on the first bit error number and the second bit error number.
”
Claims 2, 3, 5, 7, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/21/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632